IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RAOUL LORJUSTE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3693

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 6, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Raoul Lorjuste, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002).

ROBERTS, C.J., MAKAR and M.K. THOMAS, JJ., CONCUR.